Case 2:19-cv-02277-SHM-jay Document 1-2 Filed 05/01/19 Page 10f3 PagelD6

IN THE CIRCUIT COURT OF TENNESSEE ~~
FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS es Ss /
:

TT FEB OS 2019

 

 

POLLACK BELZ COMMUNICATION oie i
COMPANY INC., ) v1 A. CLERK
; ) Cc.
Plaintiff, )
) No C7-OUMHS 14.
v. )
) Division “W_
FEDERAL INSURANCE COMPANY, )
INSURANCE SOURCE, INC and John Does 1 and)
2 et al. )
)
Defendants. )
COMPLAINT
Jury Trial Requested

 

COMES NOW the Plaintiff, Pollack Belz Communication Company Inc.
(“Pollack/Belz”), and files this Complaint, respectfully showing as follows:

1. Pollack/Belz is a Tennessee entity duly qualified and in good standing in the County
of Shelby and the State of Tennessee.

2. Defendant Federal Insurance Company (a subsidiary of Chubb Group of Insurance
Companies) is an insurer registered to do and doing business in the State of Tennessee.

3, Defendant Insurance Source, Inc is an insurance agent registered to do and doing
business in the state of Tennessee.

4, Pollack/Belz the owner of a television station located at PO Box 8818, Alexandria,
Louisiana (the “Business”).

5. Pollack/Belz entered an insurance contract for the Business in Shelby County,

Tennessee (the “Contract”) with the Defendants (collectively, “Chubb”). s
Case 2:19-cv-02277-SHM-jay Document 1-2 Filed 05/01/19 Page 2of3 PagelD7

6. The transactions which are the subject of this litigation occurred in Shelby County,
Tennessee.
oj This Court has jurisdiction over this matter and venue is proper in this Court,
8. Pursuant to the Contract, Pollack/Belz paid additional premiums to Chubb for ten
(10) years for Business Income With Extra Expense up to the limit of $2,262,940.00 (the
“Coverage”).
9. On or about November 4, 2016, there was a power surge at the Business which
affected the Business’s ability to do business (the “Incident”).
10. As a result of the Incident the Business suffered losses in the amount of
$116,719.00 (the “Business Income Loss”).
11. Chubb refused to reimburse Pollack/Belz the full Business Income Loss which was
lower than the Coverage.
12. Chubb breached the Contract with Pollack/Belz.
13. Chubb has additional liability to Pollack/Belz pursuant to Tennessee Code

Annotaded Section 56-7-105 for bad-faith failure to pay within sixty (60) days after Pollack/Belz

- made the demand.

WHEREFORE, PREMISES CONSIDERED, Pollack/Belz prays:

1. That a judgment be entered against the Defendant, Chubb in the principal amount
of $101,719.00 plus twenty-five percent (25%) on the liability for the loss plus pre-judgment
interest and all fees and costs of collection, including, but not limited to, reasonable attorneys’
fees;

2. That the costs of this cause be adjudged against the Defendants; and .

2
Case 2:19-cv-02277-SHM-jay Document 1-2 Filed 05/01/19 Page 3o0f3 PagelD8

3. For such other, further relief, both general and specific, to which Pollack/Belz may

be entitled.

GA Clicnts\Pollack Companies\Cliubb Insurance\Complaint.docx

\

Respectfully submitted,

Penina Wender, No. 033616
Richard D. Underwood, No. 014515
Farris Bobango Branan, PLC

999 S. Shady Grove Road, Suite 500
Memphis, Tennessee 38120
Telephone: (901) 259-7100
Facsimile: (901) 259-7150
pivender@farris-law.com
rdu@farris-law.com

Counsel for Pollack Belz Communication Company,
Ine.
